IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. ; * CRIMINAL NO. JKB-18-0313
CIVIL NO. JKB-19-1591
ARTHUR RAYMOND PRINCE *
Defendant *
* * * tk % * * * * * * *
MEMORANDUM AND ORDER

 

Between the time that Defendant Arthur Raymond Prince filed a motion to vacate his
sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 110), and the time his newly filed motion to
amend his § 2255 petition (ECF No. 135} was docketed, Prince moved from one correctional
institution to another. (See ECF No. 135, Notice of Change of Address.) In the meantime, the
Court granted him an extension of time to file his reply to the Government’s response to his § 2255
petition, heard nothing from him by the extended deadline, and denied the petition. (ECF Nos.
121, 127, 130.) The Court’s order denying the requested relief was returned to the Court as
undeliverable. (Dkt. Ent. Oct. 17, 2019, ECF No. 13 1.)

In his new motion, besides supplying the Court with his updated address, Prince seeks to
add two grounds to his § 2255 petition, which, unknown to him, was already denied. To provide
an opportunity for the Court to consider his new grounds, the Court hereby ORDERS:

1. The memorandum and order signed on October 4, 2019 (ECF No. 130), is VACATED,
and the Clerk shall so note that on the docket.

2. Prince’s motion to amend his § 2255 petition is GRANTED.

3. The Government SHALL RESPOND within sixty days of this order’s signature date to the

new grounds raised by Prince.

 
4. Prince SHALL REPLY within twenty-eight days to the Government’s supplemental
response and may also include in the same document any reply he may wish to make to the
Government’s response (ECF No. 118) to his original § 2255 petition.

5. Prince SHALL PROMPTLY NOTIFY the Court of any change of address. Failure to do
so may result in dismissal of his § 2255 petition without further notice.

6. The Clerk SHALL SEND a copy of this order to Prince at the address on file with the

Court.
DATED this 4- day of November, 2019.

BY THE COURT:

Demi K (2a ben

James K. Bredar
Chief Judge
